Appellant was charged with burglary. Both parties announced "ready." Appellant was called upon to plead, and, after being duly cautioned as the law requires, entered a plea of guilty, and the jury assessed his punishment at five years in the penitentiary. We find two bills of exception in the record — the first taken to the action of the court in refusing to grant a new trial. If there was error in refusing a new trial, there was no necessity of reserving it by bill of exceptions. The grounds of the motion for a new trial are: "First, because the indictment charges no offense against the appellant; and second, because the verdict of the jury is not supported by the evidence." The indictment is sufficient. The defendant pleaded guilty, and cannot urge the insufficiency of the evidence to such a plea. If the court, over the objections of the defendant, had improperly permitted illegal evidence to be introduced before the jury, calculated to prejudice the jury against the appellant, and induce them to award a severe penalty, appellant might complain. This, however, was not done. From the second bill *Page 469 
of exceptions, it appears that the sentence was pronounced at once, at the request of the defendant, made in open court, before the expiration of the two days after conviction. When the clerk entered the same on the minutes of the court, he neglected to state that the sentence had been pronounced at the request of the defendant, as above stated. The District Attorney moved to correct the record so as to show this fact, to which the appellant objected. The court overruled the objection, and permitted the minutes to be amended so as to show the real facts. In this there was no error. The judgment is affirmed.
Affirmed.